Case 2:15-cv-08180-SRC-CLW Document 400 Filed 10/18/19 Page 1 of 1 PageID: 18026
                                                                              WILLIAM P. DENI, JR.
                                                                              Director

                                                                              Gibbons P.C.
                                                                              One Gateway Center
                                                                              Newark, New Jersey 07102-5310
                                                                              Direct: (973) 596-4853 Fax: (973) 639-8373
                                                                              wdeni@gibbonslaw.com




                                                    October 18, 2019

  VIA ECF

  Honorable Cathy L. Waldor, U.S.M.J.
  United States District Court
  District of New Jersey
  M.L.K., Jr. Fed. Bldg. & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07101

              Re: Bausch Health Companies Inc. f/k/a Valeant Pharmaceuticals International,
                  Inc., et al. v. Mylan Pharmaceuticals, Inc., et al.
                  Civil Action No. 15-8180 (SRC) (CLW) (CONSOLIDATED)

  Dear Judge Waldor:

          This firm and Finnegan, Henderson, Farabow, Garrett & Dunner, LLP represent Plaintiffs
  Bausch Health Companies Inc. f/k/a Valeant Pharmaceuticals International, Inc., Salix
  Pharmaceuticals, Inc., and Progenics Pharmaceuticals, Inc. (“Plaintiffs”). Pursuant to Local Civil
  Rule 101.1(c)(5), we respectfully request Your Honor’s approval for the withdrawal of Kristi L.
  McIntyre as pro hac vice counsel for Plaintiffs in the above-referenced action. Plaintiffs will
  continue to be represented by the law firms of Gibbons P.C. and Finnegan, Henderson, Farabow,
  Garrett & Dunner, LLP.

         If Your Honor approves, we respectfully request that Your Honor “So Order” this letter
  and have it filed on the docket. Should Your Honor have any questions or concerns, we are
  available at your convenience.

                                                    Respectfully submitted,


                                                    s/ William P. Deni, Jr.
                                                    William P. Deni, Jr.

  cc:        All counsel of record (via ECF)




  Newark New York Trenton Philadelphia Wilmington                                 gibbonslaw.com
